                                             Case 3:19-cv-00147-JSC Document 20 Filed 04/15/20 Page 1 of 3




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6                                    UNITED STATES DISTRICT COURT

                                   7                                   NORTHERN DISTRICT OF CALIFORNIA

                                   8

                                   9       RONALD PATTERSON,                                  Case No. 19-cv-00147-JSC
                                                          Plaintiff,                          ORDER OF DISMISSAL
                                  10
                                                     v.
                                  11

                                  12       C. ALAPISCO, et al.,
Northern District of California
 United States District Court




                                                          Defendants.
                                  13

                                  14

                                  15            Plaintiff, a California prisoner proceeding pro se, filed this civil rights action under 42

                                  16   U.S.C. § 1983.1 On January 30, 2019, after reviewing the complaint under 28 U.S.C. § 1915A, the

                                  17   Court ordered it served upon Defendants. Defendants filed a motion to dismiss under Rule

                                  18   12(b)(6) of the Federal Rules of Civil Procedure on April 26, 2019. Plaintiff received 28 days to

                                  19   file an opposition, but he did not do so, nor did he request an extension of time. On June 3. 2019,

                                  20   he requested an extension of time to respond to discovery. The Court granted the request and also

                                  21   extended the deadline to oppose the motion to dismiss to July 19, 2019, which gave Plaintiff a

                                  22   total of nearly three months to file an opposition. He did not file an opposition or request any

                                  23   further time to do so. On February 13, 2020, the Court granted the motion to dismiss and granted

                                  24   leave to file an amended complaint within 28 days. Plaintiff was cautioned that his failure to do so

                                  25            //

                                  26            //

                                  27
                                       1
                                  28    All parties consented to the jurisdiction of a magistrate judge pursuant to 28 U.S.C. § 636. (ECF
                                       Nos. 4, 10-12.)
                                          Case 3:19-cv-00147-JSC Document 20 Filed 04/15/20 Page 2 of 3




                                   1   would result in the dismissal of this action. Plaintiff has not responded, nor indeed has he filed

                                   2   anything in this case since June 3, 2019. Accordingly, this case is DISMISSED.

                                   3          The Clerk shall enter judgment and close the file.

                                   4          IT IS SO ORDERED.

                                   5   Dated: April 15, 2020

                                   6

                                   7
                                                                                                    JACQUELINE SCOTT CORLEY
                                   8                                                                United States Magistrate Judge
                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                         2
                                           Case 3:19-cv-00147-JSC Document 20 Filed 04/15/20 Page 3 of 3




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                NORTHERN DISTRICT OF CALIFORNIA

                                   6
                                        RONALD PATTERSON,
                                   7                                                          Case No. 19-cv-00147-JSC
                                                       Plaintiff,
                                   8
                                                v.                                            CERTIFICATE OF SERVICE
                                   9
                                        C. ALAPISCO, et al.,
                                  10
                                                       Defendants.
                                  11

                                  12
Northern District of California




                                              I, the undersigned, hereby certify that I am an employee in the Office of the Clerk, U.S.
 United States District Court




                                  13
                                       District Court, Northern District of California.
                                  14
                                              That on April 15, 2020, I SERVED a true and correct copy(ies) of the attached, by placing
                                  15
                                       said copy(ies) in a postage paid envelope addressed to the person(s) hereinafter listed, by
                                  16
                                       depositing said envelope in the U.S. Mail, or by placing said copy(ies) into an inter-office delivery
                                  17
                                       receptacle located in the Clerk's office.
                                  18

                                  19   Ronald Patterson ID: F24930
                                       Correctional Training Facility
                                  20   P.O. Box 689
                                       Soledad, CA 93960
                                  21

                                  22

                                  23   Dated: April 15, 2020

                                  24
                                                                                          Susan Y. Soong
                                  25                                                      Clerk, United States District Court
                                  26
                                                                                          By:________________________
                                  27
                                                                                          Ada Means, Deputy Clerk to the
                                  28                                                      Honorable JACQUELINE SCOTT CORLEY

                                                                                          3
